    JS44 (Rev.09/1'})
                      Case 1:21-cv-00559-CMH-TCB Document 1-2 Filed 05/03/21 Page 1 of 1 PageID#
                                                                                              Ci ;  ;

                                                                                          1\/iA!i..RC>0M
                                                                                                        13
                                                                               CIVIL COVER SHEET
    The JS 44 civil cover sheel and the inlbrmation contained herein neither replace nor supplement the tiling and service of pleadings or oth jr papers as required by-law. Exceptjas
    provided by local rules of court. This Ibnn, approved by the Judicial Conference of the United States in September 1974. is required for
                                                                                                                                          for he use of the Clerk of Court fir the
    purpose of initiating the civil docket sheet. (SHIi INSTmirn<)NS()N NEXT I'AUi:OF THIS l-ORM./

    I.(a) PLAINTIFFS                                                                                                DEFENDANTS
                                                                                                                                                                                                         COURT
    MARC J. STOUT, ROBERT B. STOUT                                                                                DBA AGENT JOHN DOE, DM                                                 t^K^<^RGiNIA

        (b) County ofResidenceofFlrst Listed Plaintiff                 STAFFORD                                     County of Residence of First Listed Defendant
                                    mCEPTIS U.S. PI.AINTIEE('ASESj                                                                                    UN IS. PI.AINTIEE(ASES ONI.Yj
                                                                                                                    NOTH:          IN LAND CONDtiMNA 1 ION CAStS. USt'!HL LOCATION OK
                                                                                                                                   I HI- I RACr OF LAND INVOLVED,


        (c) Attorneys fEirm Name. AJdresx, and Telephone Number)                                                     Attorneys djKnown)




    II. BASISOFJURISDICTION (Plaee an ".V"in One Box Only)                                            III. CITIZENSHIPOF PRINCIPAL PARTIES f/Vuct'an "X" in one Box/or I'lmniiJI
                                                                                                               fp'or DiversnyCasesOnly)                                                  and One Box for Ikfendani)
    □      U.S. Government                X3      Federal Question                                                                          I' ] F      DEF                                                 PTE        DEE
              Plaintiff                              U I.S. (lovernmenl Nnl a Parly)                      Cituen of 'l'his State            (X I        (X        incorporated o/'Principal Place            0 4       0 4
                                                                                                                                                                    of Business In i'his State

    □ 2    U.S. Government                n 4     Diversity                                               Citizen of Another Stale          □     2     □     2   incorporated and Principal Place           □    5    0 5
              Defendant                              flndicaie ('nizenxhip of Parlies in hem HI)                                                                    of Business In Another State


                                                                                                          Citizen or Subject ol a           n .3        0     3   Foreign Nation                             0    6    0 6
                                                                                                            Foreiun Counirv
    IV. NATURE OF SUIT (Place an ".V " in One Box Only)
1             CONTRACT                                                 TORTS                                 FORFEITURE/PENAI.TY                            BANKRUPTCY                         OTHER STATUTES                1
    21 no insurance                         PERSONAL INJURY                  PERSONAL INJURY              □ 625 Drug Related Seizure              □ 422 Appeal 28 USC 158                O 375 False Claims Act
    □ 120 Marine                         O 310 Airplane                  O 365 Personal injury -                of Property 21 USC88I             □ 423 Withdrawal                       O 376 0ui Tam(3l USC
    l3 130 Miller Act                    □ 315 Airplane Product                Product Liability          □ 690 Other                                       28 USC 157                         3729(a))
    □ 140 Negotiable Instrument                   Liability              □ 367 Health Care/                                                                                              O 400 Stale Reapportionmeni
    □ 150 Recovery of Overpayment        □ 320 Assault. Libel &                  Pharmaceutical                                                        PRfJPERTY RIGHTS                  O 410 Antitrust
           & Enforcement of Judgment              Slander                        Personal Injury                                                  □ 820 Copyrights                       O 430 Banks and Bunking
    □ 15! Medicare Act                   □ 330 Federal Employers'                Product Liability                                                □ 830 Patent                           O 450 Commerce
    21 152 Recovery of Defaulted                  Liability              □ 368 Asbestos Personal                                                  □ 835 Patent - Abbreviated             O 460 Deportation
           Student Loans                 □ 340 Marine                            injury Product                                                             New Drug Application         O 470 Racketeer Influenced and
           (Excludes Veterans)           □ 345 Marine Product                    Liability                                                        21 840 I rademark                              Corrupt Oruanizalions
    □ 153 Recovery ofOverpayment                  Liability                PERSONAL PROPERTY                            I.AROK                        SOriALSECURITY                     O 480 Consumer Credit
           of Veteran's Bencllls         □ 350 Motur Vehicle             □ 370 Other Fraud                □ 710 Fair Labor Standards              (21 861 H]A( 1395ft)                           (15 USC 1681 or 1692)
    □ 160 Stockholders'Suits             □ 355 Motor Vehicle             □ 371 Iruth in Lending                   Act                             □ 862 Black Lung (923)                 21 485 I'elephone Consumer
    □ 190 Other Contract                        Product Liubility        □ 380 Other Personal "           □ 720 Labor/Management                  □ 863 DIWC/DIWW (405(g))                       Protection Act
    O 195 Contract Product Liability     □ 360 Other Personal                    Property Damage                  Relations                       □ 864 SSIU fitle XVI                   21 490 Cable/Sat I V
    O 196 Franchise                             Injury                   □ 385 Property Damage            □ 740 Railway Labor Act                 □ 865 RSI (405(g))                     O 850 Securities/Commodities/
                                         □ 362 I'ersonal Injury -              Product Liability          n 751 Family and Medical                                                             Exchange
                                                Medical Malpractice                                               Leave Act                                                              □ 890 Other Statutory Actions
1          REAL PROPERTY                     CIVIL RIGHTS                 PRISONER PETITIONS              □ 790 Other Labor Litigation                 FEDERAL TAX SUITS                 □ 891 Agricuilurai Acts
    □ 2)0 Land Condemnation              IX 440 Other Civil Rights          Habeas Corpus:                □ 791 Lmployee Retirement               □ 870 faxes (U.S. Plaintiff            O 893 Environmental Matters
    □ 220 Foreclosure                    □ 441 Voting                    □ 463 Alien Detainee                    Income Security Act                    or Defendant)                    □ 895 Freedom of Information
    □ 230 Rent Lease & Ejectment         □ 442 Lmployineni               □ 510 Motions to Vacate                                                  □ 871 IRS—I hird Party                         Act
    O 240 I ons to Land                  □ 443 Housing/                          Sentence                                                                   26 USC 7609                  O 896 Arbitration
    O 245 Ion Product Liubility                 Accommodations           □ 530 General                                                                                                   O 899 Administrative Procedure
    □ 290 All Other Real Property        □ 445 Amer. vv/Disabilities - □ 535 Death Penalty                        IMMIGRATION                                                                    Act/Review or Appeal of
                                                Employment                  Other:                        □ 462 Natiira]iziHii)n Application                                                     Agency Decision
                                         □ 446 Amer. w/Disabilities •    □ 540 Mandamus & Other           □ 465 Other Inimigration                                                       □ 950 Constitutionality of
                                                Other                    □ 550 Civil Rights                      Actions                                                                         State Statutes
                                         □ 448 Education                 □ 555 Prison Condition
                                                                         □ 560 Civil Detainee -
                                                                                Conditions of
                                                                                Confinement

    V. ORIGIN (Place an                in One Box Only)
X I Original                 □ 2 Removed from                 D j       Remanded from                O 4 Reinstated or        0 5 Translerred from                1^ 6 Mullidistrict               O 8 Multidislrict
           Proceedinii              State Court                         Appellate Court                   Reopened                    Another District                    Litigation -                     Litigation -
                                                                                                                                      Ispecifyj                           Transfer                       Direct File
                                             Cite the U.S. Civil Statute under which you are lllinit (Do not citejnrisdiciionalsUiiuies unless diwrsitv)'.
                                              BIVENS ACTION
    VI. CAUSE OF ACTION
                                             Brief descnpiion of cause:
                                              FIRST, FOURTEENTH AMENDMENT VIOLATIONS
    VII. REQUESTED IN                        □ CHf£CK IF THIS IS A CLASS ACTION                              DEMAND S                                         CHECK YES only if demanded in complaint:
           COMPLAINT:                              UNDER RULE 23. F.R.Cv.P.                                    350,000.00                                     JURY DEMAND:         M Yes      ONo
    VIII. RELATED CASE(S)
                                                (See inslruLlioiisj:
             IF ANY                                                      JUDGE                                                                        DOCKET NUMBER
    DATt                                                                    •SIGN                          Y OF RECORD
04/28/2021
    FOR OFFICE USE ONLY


        RECLIPi #                   AMOUNi                                      APPLYING IFP                                        JUDGE                                 MAG. JUDGE
